Case 3:18-cv-02696-GPC-BGS Document 13 Filed 08/13/19 PageID.57 Page 1 of 2



 1   NICHOLAS M. WAJDA (State Bar #259178)
     nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6   NATHAN C. VOLHEIM (admitted pro hac vice)
 7   Attorney Email Address: nvolheim@sulaimanlaw.com
     SULAIMAN LAW GROUP, LTD.
 8   2500 S. Highland Avenue, Suite 200
     Lombard, IL 60148
 9   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
10
     Attorney for Plaintiff
11
     THOMAS M. BUCHENAU
12   Attorney Email Address: tom@elcajonlaw.com
     LAW OFFICES OF THOMAS M. BUCHENAU
13   275 East Douglas Avenue, Suite 110
     El Cajon, CA 92020
14
     Telephone: (619) 579-5761
15                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
16

17
      FOREST MURRAY and BRITTNEY                 Case No. . 3:18-cv-02696-GPC-BGS
18    MURRAY,
                                                 ORDER
19                     Plaintiffs,

20          v.

21
      SYSTEMATIC NATIONAL
22    COLLECTIONS, INC.,

23                     Defendant.

24
                         ORDER ON JOINT MOTION FOR DISMISSAL
25

26         Forest Murray and Brittney Murray (“Plaintiffs”) and Systematic National Collection, Inc.

27   (“Defendant”) by and through their respective attorneys, Sulaiman Law Group, Ltd. and Law
28
                                                    1
Case 3:18-cv-02696-GPC-BGS Document 13 Filed 08/13/19 PageID.58 Page 2 of 2



 1   Offices of Thomas M. Buchenau, having filed with this Court their Joint Motion for Dismissal and
 2   the Court having reviewed same, now finds:
 3
         1. The above cause of action is dismissed with prejudice with each party to bear its own costs
 4
            and attorney fees.
 5
     Dated: August 13, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
